Filed Pursuant to Rule 424(b)(1) Registration No. 333-146514 DATED: NOVEMBER 7, 2007 PROSPECTUS VOICESERVE, INC. 3,979,600 SHARES OF COMMON STOCK This prospectus relates to the resale of up to2,335,550 shares of our Common Stock, par value $.001 per share (“Common Stock”) issuable to Dutchess Private Equities Fund, Ltd. (“Dutchess” or the “Selling Securityholder”) and 1,644,050 shares of our common stock owned by two existing stockholders, collectively the "selling securityholders". The Selling Securityholders may sell their common stock from time to time at prevailing market prices. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, and is quoted on the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol “VSRV.” As of October 1, 2007 the Company’s shares closing bid price was $1.00. THIS COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: November 7, 2007 TABLE OF CONTENTS PAGE PART I Summary Information and Risk Factors 2 Plan of Distribution 7 Legal Proceedings 8 Directors, Executive Officers, Promoters and Control Persons 9 Security Ownership of Certain Beneficial Owners and Management 10 Description of Securities 10 Interests of Named Experts 12 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 12 Organization Within Last Five Years 12 Description of Business 13 Management’s Discussion and Analysis 16 Description of Property 20 Certain Relationships and Related Transactions 20 Market for Common Equity and Related Stockholder Matters 20 Executive Compensation 21 Changes in and Disagreements with Accountants 22 Available Information 23 i ABOUT OUR COMPANY Voiceserve, Inc. (formerly known as 4306, Inc.) was incorporated on December 9, 2005, under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Prior to February 20, 2007, we had been in the developmental stage since inception and had no operations to date other than issuing shares to our original shareholder. On February 20, 2007, pursuant to a Stock Purchase Agreement and Share Exchange between Voiceserve Limited, a United Kingdom corporation, and us (the "Agreement"), we obtained all of the issued and outstanding shares of Voiceserve Limited. Pursuant to the Agreement, Voiceserve Limited became our wholly owned subsidiary. Now through Voiceserve Limited, we are a development stage company. Pursuant to this Agreement, we changed our name to Voiceserve, Inc. On September 28, 2007, Voiceserve, Inc. (“Voiceserve”) entered into a non-binding term sheet with VoipSwitch, Inc. (“VoipSwitch”) for the proposed acquisition of all ordinary shares that have been issued by VoipSwitch. Pursuant to the proposed term sheet, Voiceserve shall acquire the entire issued share capital of VoipSwitch for a consideration price of U.S. $3,000,000.The non-binding term sheet is subject to the following conditions: (i) the completion of satisfactory due diligence of VoipSwitch; (ii) confirmation that the net profit figure for VoipSwitch for the year 2006 was not less than U.S. $450,000; (iii) there is no material change or trading position of VoipSwitch; (iv) all issued shares are free and clear of any and all encumbrances; (v) the transfer of all assets and intellectual property to Voiceserve; and (vi) the entry of a fully binding definitive share purchase agreement. VoipSwitch has agreed to permit Voiceserve and its professional advisors to have full access to the books and records of VoipSwitch to enable the due diligence and audit process to be completed and Voiceserve agreed to sign any reasonable confidentiality assurances required by VoipSwitch. Despite this non-binding term sheet, there is no assurance that Voiceserve and VoipSwitch will be able to conclude and enter into a definitive share acquisition agreement. We are located in London, England and we develop easy-to-use features for callers to communicate in more ways, more affordably and with better sound quality than ever before. Our software allows us to offer global consumers, superior-quality voice calls over the Internet and from mobile phones. Superior sound quality, nearly limitless growth capability and low barriers to entry, are positive features of our business model. To benefit from our calls, users need simply to purchase any of our products ranging from the SIM to the USB handset. We are cross-compatible for a wide range of different computer platforms and devices including Windows, and Pocket PC and most Mobile phones. Our users enjoy unlimited mobility and can log in to their own account and access their contact list from any laptop, PocketPC or PDA worldwide. Our objective is to market the products and service and to offer it worldwide under the “Voiceserve” brand name. We expect to derive our revenue from the sale of our products and services.
